internal_revenue_service number release date index number ---------------------------------- ------------------------------------ ------------------------------ ---------------------- ------------------------------------ legend taxpayer state a state b date operating partnership trs a type a company a company b dear ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-147655-10 date date --------------------------------------- --------------------------- ------------ ------------- ---------------------- ------------------------------------ ------------------------------------------- ------ ------------------------------------------ -------------------------------- this is in reply to a letter dated date and a subsequent submission requesting rulings on behalf of taxpayer the requested rulings concern the treatment of a reit and its taxable_reit_subsidiary trs under sec_856 of the internal_revenue_code in the circumstances described below plr-147655-10 facts taxpayer is a publicly held state a corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year beginning date taxpayer owns substantially_all of its assets and conducts all of its operations through operating partnership and operating partnership’s subsidiaries taxpayer is the sole general_partner of operating partnership and owns approximately percent of the outstanding partnership interests of operating partnership trs a is a state b corporation and a wholly-owned subsidiary of operating partnership that has jointly elected with taxpayer to be treated as a trs of taxpayer pursuant to sec_856 taxpayer is engaged primarily in the acquisition ownership and leasing of a portfolio of type a properties the properties through its interest in operating partnership and operating partnership’s lower-tier subsidiaries the properties are leased to trs a and other trss of taxpayer taxpayer represents that each lease between operating partnership or one of its subsidiaries and a trs was negotiated at arm’s length and reflects market rates and commercially reasonable terms the properties are operated by unrelated third-party type a property operators the operators taxpayer represents that each operator is in the business of operating and managing type a properties for persons unrelated to taxpayer and qualifies as an eligible_independent_contractor eik within the meaning of sec_856 taxpayer further represents that each management agreement between operating partnership or one of its subsidiaries and one of the operators was negotiated by the parties at arm’s length and reflects market terms sale of property to operator although taxpayer represents that it acquires and holds the properties for investment and not primarily for sale in the ordinary course of its trade_or_business taxpayer may sell one of the properties when it is economically advantageous taxpayer represents that it will not sell a property to any entity that directly operates or manages the properties and that any potential buyer that is affiliated with the operator of a property would be a separate legal entity for state law purposes and federal_income_tax purposes from the entities directly operating or managing the properties would maintain its own bank accounts books_and_records and would have its own employees under its separate control in certain cases an operator of one of the properties has negotiated as part of the management agreement a right of first offer rofo and or a right_of_first_refusal rofr with respect to the property being sold by taxpayer taxpayer represents that each management agreement providing a rofo and or rofr was negotiated by plr-147655-10 the parties at arm’s length and a sale pursuant to a rofo or rofr is intended to result in a market price being paid_by an operator to taxpayer even if no rofo or rofr exists an operator may offer taxpayer the most competitive bid for a property taxpayer represents that any agreement to sell to an operator will be negotiated at arm’s length investment in target management company taxpayer is considering acquiring on an arm’s length basis part or all of the real_estate_assets of company a and company b collectively referred to as targets and as part of that acquisition making an investment through operating partnership or trs a in company a’s type a management company and company b’s type a management company collectively referred to as target management companies or their subsidiaries company a is a publicly-traded company that owns and operates all of its assets through its management company a limited_liability_company in which it owns substantially_all of the outstanding interests company b is a private company the investment in target management companies or their subsidiaries may take various forms including investments in secured and unsecured loans and equity investments such as common_stock preferred_stock warrants or options to acquire stock convertible debt and loans with warrants the loans will have market-based terms taxpayer represents that it will not make a loan to or an equity_investment in any of the entities that would operate or manage any of the type a properties acquired by taxpayer from targets or already owned by taxpayer or a trs of taxpayer each of the entities operating or managing one of the acquired or previously owned type a properties would be a separate legal entity for state law purposes and federal_income_tax purposes would maintain its own bank accounts books_and_records and would have its own employees under its separate control taxpayer further represents that any loan that is determined to be a security under sec_856 will represent not more than percent of the value of the total outstanding securities of the loan recipient and any equity_investment will represent not more than either percent of the total voting power or value of the total outstanding securities of the issuer and both before and after the proposed transaction neither targets nor target management companies will own more than percent of the shares of taxpayer and no one or more persons owning more than percent of the shares of taxpayer will own more than percent of the shares of targets or target management companies measured in each case both by combined voting power and total number of shares plr-147655-10 trs a may make a loan to or an equity_investment in an entity that would operate or manage one of the type a properties acquired by taxpayer from targets or already owned by taxpayer or a trs of taxpayer however taxpayer represents that any investment by trs a in target management companies or their subsidiaries will not cause trs a to own directly or indirectly securities possessing more than percent of the total voting power or having a value of more than percent of the total value of the outstanding securities of target management companies or any of their subsidiaries for this purpose trs a will take into account any investment by taxpayer or operating partnership other than through trs a in applying these percent undertakings following the acquisition of a type a property of targets operating partnership and its subsidiaries intend to lease the properties to trs a pursuant to leases negotiated at arm’s length and reflecting market rates and commercially reasonable terms trs a will enter into or assume a management agreement for each property with an entity a subsidiary of target management companies that meets the definition of an eik within the meaning of sec_856 trs a will bear all the expenses for the operation of the properties and will receive all of the revenues net of operating_expenses and fees payable to the operator from the operation of the properties pursuant to the management agreement the management agreements will reflect terms negotiated at arm’s length and the fees payable to the operator will be at market rates law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or plr-147655-10 percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs plr-147655-10 sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility revrul_75_136 1975_1_cb_195 concerns whether a wholly-owned subsidiary of a reit’s corporate investment adviser can serve as an independent_contractor to manage the reit’s property as required under sec_856 in determining that the subsidiary may qualify as an independent_contractor the ruling states that it is the relationship of the entity or individual such as an employee or trustee to the trust itself that precludes the entity from qualifying as an independent_contractor for the management of the property a relationship between the entity or individual and the trustee or employee or investment adviser of the reit would not in itself disqualify the entity assuming the other requirements for qualification as an independent_contractor are met accordingly the ruling holds that the wholly-owned subsidiary of the investment adviser is not precluded from qualifying as an independent_contractor if it operates as a separate_entity with its own separate officers and employees and keeps its own separate books_and_records that clearly reflect its activities in the management of the property in revrul_73_194 a reit entered into a partnership with x corporation to construct and hold apartment buildings for investment the partnership_agreement provided that the partners would engage a management company to manage an apartment building the management company was employed in an arm’s length transaction and was paid a market rate for its services x corporation was a wholly- owned subsidiary of y corporation which owned a substantial percentage of the stock of the management company in concluding that the income received by the reit from the partnership will not be disqualified as rents_from_real_property due to the relationship between x y and the management company the ruling cites the legislative_history underlying sec_856 which states that the restrictions imposed by that section were intended to prevent income from active business operations from being included in a reit’s income the legislative_history indicates that for this requirement to be satisfied the reit and the independent_contractor must have an arm’s length relationship see h_r no 86th cong 2d sess 1960_2_cb_819 in revrul_2003_86 c b a reit owned all of the stock of a trs that owned an interest in a partnership the partnership was an independent_contractor under sec_856 the partnership provided certain noncustomary services to the reit’s tenants although the reit did not directly receive payments from the independent_contractor the reit indirectly held an equity_interest in the independent_contractor through its ownership of the trs the revenue_ruling states that section plr-147655-10 d c i provides an exception for services furnished or rendered through a trs noting that the reit’s only interest in the independent_contractor is through the trs the ruling states that the services provided by the independent_contractor are provided by the trs to the extent of the trs’s interest in the independent_contractor accordingly the ruling concludes that the reit will not be treated as providing impermissible tenant services in the present case taxpayer may receive income from an entity affiliated with an operator arising from the sale of one of the properties taxpayer may provide loans to an entity affiliated with a manager or operator of the properties taxpayer may also receive income from an equity_investment in an entity affiliated with a company operating or managing one or more of the properties trs a may provide loans or receive income from an equity_investment in a company operating or managing one or more of the properties or an entity affiliated with the company in each situation the income received by taxpayer or trs a is not derived from or dependent upon taxpayer’s relationship with the company operating or managing any of the properties all of the agreements entered into by taxpayer or trs a for the management or operation of the properties are represented to be arm’s length and to reflect market terms accordingly based on the information received and representations made we conclude that income received by taxpayer from the sale of a type a property to an entity affiliated with an eik that directly operates or manages a type a property leased to or owned by a trs of taxpayer will not cause that eik to not be considered an eik within the meaning of sec_856 with respect to the properties operated or managed on behalf of the trs of taxpayer a trs of taxpayer to be considered to be directly or indirectly operating or managing any properties managed by that eik within the meaning of sec_856 or rents received by taxpayer with respect to any of the type a properties leased to its trs and operated or managed by that eik to be treated as other than rents_from_real_property under sec_856 a loan to or an equity_investment in target management companies or any of their subsidiaries other than the entities that directly operate or manage type a properties leased to or owned by a trs of taxpayer as described herein by taxpayer through operating partnership will not cause any affiliated entity of target management companies that directly operate or manage such properties not to be considered an eik within the meaning of sec_856 with respect to the properties operated or managed on behalf of the trs of taxpayer a trs of taxpayer that leases or owns type a properties to be considered to be directly or indirectly operating or managing such properties within the meaning of sec_856 or rents received by plr-147655-10 taxpayer with respect to any of the type a properties leased to its trs and operated or managed by that eik to be treated as other than rents_from_real_property under sec_856 provided that the loan or equity_investment represents not more than percent of the vote or value of the total outstanding securities of the issuer a loan by trs a to or an equity_investment by trs a in target management companies or any of their subsidiaries as described herein will not cause a trs of taxpayer that leases or owns the properties to be considered to be directly or indirectly operating or managing such properties within the meaning of sec_856 or rents received by taxpayer with respect to any of the type a properties to be treated as other than rents_from_real_property under sec_856 provided that any such investment will not cause trs a to own directly or indirectly securities possessing more than percent of the total value of the outstanding securities of target management companies or any of their subsidiaries determined by taking into account any other_securities owned by taxpayer operating partnership or any other trs of taxpayer except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is expressed concerning the treatment of payments between taxpayer’s trs and taxpayer for purposes of sec_857 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber______________ david b silber chief branch office of associate chief_counsel financial institutions products
